DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive.
On pages 5-6 Applicant argues claims 38-40 shouldn’t be withdrawn since claim 24 encompasses devices that include only a fluoropolymer conduit as well as valved structures. Thus, Applicant argues the originally presented and examined claims are not drawn towards a device which includes both a conduit and a valve.
The Examiner respectfully disagrees and maintains that if the claim were originally presented, an election/restriction requirement would have been mailed as these are distinct species, and the valved structure has already been examined. 
On pages 6-7 regarding prior art rejections Applicant argues Bruchman teaches away from the use of fluoropolymer-only materials, repeating the arguments made on 10/04/21.
The Examiner respectfully repeats the response mailed 10/26/21, emphasizing that no pending claims require the use of a fluoropolymer-only material, making this argument unrelated to the claimed invention.
On page 7 Applicant further repeats arguments made on 10/04/21, stating that the claimed invention is “designed to achieve the ‘permanent set deformation’ that Bruchman aims to avoid”, which Applicant relates to the yield strength of the conduit. 
The Examiner repeats the response mailed 10/26/21: the rejection is made under 35 U.S.C. 103 and not 35 U.S.C. 102. Applicant should consider all references used in the rejection as opposed to picking apart each reference individually. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, the Examiner notes “permanent set deformation” does not appear in the claims, making this argument again, not related to the claims.
On page 7 Applicant argues Bruchman’s device includes a sewing cuff, and thus on its own, lacks the claimed suture strength. 
The Examiner respectfully disagrees. The presence or lack of a suture cuff is unrelated to the suture strength of the material of Bruchman. The Examiner additionally notes a lack of response to the evidence of Manini, whose evidence remains of record without being overcome.
On page 7 Applicant argues further that Catanese does not discuss suture retention strength. 
The Examiner respectfully points out that Catanese is not relied upon for the rejection of suture retention strength. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-31, 34-37  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruchman et al. (US 20140031924 A1), hereinafter known as Bruchman in view of Catanese et al. (Mechanical Properties of Medical Grade Expanded Polytetrafluoroethylene: the effects of internodal distance, density, and displacement rate), hereinafter known as Catanese as is evidenced by Maini et al. (US 6976952 B1) hereinafter known as Maini.
Regarding claim 24, Bruchman discloses an implantable device for implantation into a human or animal (Figure 1c; This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Bruchman was considered capable of performing the cited intended use of being implanted within a human or animal. See for example [0003]) comprising:
a fluoropolymer conduit (Figure 1c item 120; [0067] ePTFE) having radially expandability above an initial internal conduit radius ([0128] a valve with an expanded radius of 13mm has a collapsed radius of 4mm),
wherein the fluoropolymer conduit has a suture retention strength greater than or about equal to 0.5 N (Maini teaches a device including a fluoropolymer conduit with a suture retention strength of regular untreated ePTFE which is over 7.5 N (Page 7 lines 35-44));
but is silent with regards to the radial expandability being in a range from 20-200% above an initial internal conduit radius,
the conduit being configured to expand upon exertion of a radial pressure of about 4 MPa.
However, regarding claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify either/both the collapsed radius (of 4mm) or expanded radius (of 13mm):
 Notably, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  Increasing the collapsed radius of Bruchman slightly (e.g. to a collapsed radius around 6.5 mm (which would allow a 200% expansion to Bruchman’s 13mm expanded valve)) would have been obvious in order to allow a larger French catheter to deliver the valve, thus increasing versatility of the valve. Decreasing the expanded radius slightly (e.g. to an expanded radius of around 8 mm (which would allow a 200% expansion of Bruchman’s 4mm collapsed diameter)) would allow the valve to be custom-fit to particular patient, for example one with a smaller mitral valve annulus.
Further, regarding claim 24, Catanese teaches an implantable fluoropolymer conduit (page 188, Column 2 “medical grade e-PTFE…obtained in tube form”),
the conduit being capable of expanding with a radial pressure of about 4 MPa (i.e. having a yield strength of about 4 MPa) (Table II, 4.7 MPa (std 0.3) is “about” 4 MPa (or within 10% of 4 MPa at 4.4 MPa)).  Bruchman and Catanese are involved in the same field of endeavor, namely implantable, ePTFE endoluminal conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bruchman in light of the ePTFE material properties taught by Catanese. Such properties of ePTFE materials are known to work in the art and be successful prostheses, leading the person of ordinary skill to the conclusion that would be “obvious to try”, with reasonable expectations of success. 
Regarding claim 25, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the conduit further comprises a valve structure (Figure 1c item 140).
Regarding claim 26, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the conduit comprises at least a first layer (130) and a second layer (120).
Regarding claim 27, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Catonese further teaches the conduit has an ultimate tensile strength of greater than about 4 MPa (Table II, 6.6 MPa), and nodes with an internode distance of 10-60 microns (Table II, 31 microns).  
Regarding claim 28, the Bruchman Catanese Combination teaches the device of claims 24-25 (see rejection above).
Regarding claim 29, see the rejection to claim 26 above.
Regarding claim 30, the Bruchman Catanese Combination teaches the device of claim 29 substantially as is claimed, 
wherein Bruchman further discloses the second conduit layer comprises a stent (Figure 1c item 120).
Regarding claim 31, the Bruchman Catanese Combination teaches the device of claim 28 substantially as is claimed, 
wherein Bruchman further discloses the valve structure comprises one or more leaflets (Figure 1c item 140).
Regarding claim 34, the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed, 
wherein Bruchman further discloses the fluoropolymer conduit is configured to be implanted into a vascular structural using sutures (this is stated as an “intended use” of the fluoropolymer conduit (e.g. drawn towards an intended method of implantation). The conduit of the Combination is understood to be capable of implantation using sutures as the claim requires. See for example, [0136] the conduit is coupleable to a tissue orifice via sutures at the sewing cuff).
Regarding claim 35 see the rejection to claim 34 above.
Regarding claim 36 the Bruchman Catanese Combination teaches the device of claim 24 substantially as is claimed,
wherein Bruchman further discloses the suture retention strength is greater than or equal to about 0.8 N (80 gram force) (see the explanation/rejection to claim 24 above as is evidenced by Maini).
Regarding claim 37 see the rejection to claim 36 above.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/09/22